PD-0853-15

                                    NO.                                                 %
CASEY TILLISON                                   §           IN THE COURT OF
                                                 §
v.                                               §           CRIMINAL APPEALS
                                                 §                                    RECEIVED IM
THE STATE OF TEXAS                               §           OF TEXAS            COURT OF CRIMINAL APPEALS
                                                                                         JUL 10 2015
                        Pro Se Motion for Extension of Time
                    TO FILE PETITION FOR DISCRETIONARY REVIEW                        AkeSACOSfa,Gferk
TO THE HONORABLE COURT OF CRIMINAL APPEALS:


          COMES NOW the Appellant/Petitioner in the above-styled and numbered cause and

respectfully moves this Honorable Court to extend the time for filing the Appellant's ^tition for
Discretionary Review in this cause and in support thereof would show to the Coun"TneAPPEALS
, „   .
following:
                                                                                       JUL 10 Z3^5

          1.    The style and number of this case in the Court of Appeals, is: CasW $®Mdn,&\eTk

The State of Texas, Appeal No. 10-14-00403-CR.

          2.    The style and number of the case in the trial court is: The State of Texas v. Casey

TiUison; Cause No. 36,116-CR; from the 40th Judicial District Court of Ellis County, Texas.

          3.    The Appellant was convicted of the felony offense of Probation Violation -

Aggravated Sexual Assault Child, a First Degree Felony.

          4.    Judgment was entered on December 4, 2014 and punishment was assessed at 65

years confinement in the Texas Department of Criminal Justice—Institutional Division.

          5.    Trie conviction was affirmed in the Court of Appeals on July 2,2015.




PRO SE MOTION FOR AN EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW - Page 1
        6.      The deadline for filing the Appellant's Petition for Discretionary Review in this

cause is August 1, 2015.

        7.      An extension of time for a period of sixty (60) days is requested that would make

the due date August 31, 2015.

        8.      No prior request for an extension of time has been made.

        9.      The facts relied upon to show good cause for the requested extension is, as

follows: The Appellant/Petitioner was represented by court appointed counsel during the appeal

of this case to the Court of Appeals. The Appellant/Pertioner has elected to proceed pro se.

Therefore, additional time is needed for the Appellant/Petitioner to either prepare and file the

Petition pro se or to seek legal assistance in filing the Petition.

       WHEREFORE, PREMISES CONSIDERED, the Appellant /Petitioner respectfully
requests that this Honorable Court extend time for filing the Petition for Discretionary Review in

this cause to JdJ>^ 3> , 2015.

                                                Respectfully submitted,




                                                        TiUison
                                                TDCJ # 01973717
                                                William G. McConnell Unit
                                                3001 S. Emily Drive
                                                Beeville, Texas 78102




PRO SE MOTION FOR AN EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW - Page 2
                  h
\




                                  CERTIFICATE OF SERVICE


           The Appellant/Petitioner hereby certifies that a true and correct copy of the foregoing

    Motion has been mailed to the District Attorney, Appellate Division, Ellis County Courthouse,

    109 S. Jackson Street, Waxahachie, Texas 75165, and mailed via U.S. mail, to the Office of the

    State Prosecuting Attorney, P.O. Box 12405, Capitol Station, Austin, Texas 78711, on the 7?%
    day of2utj___, 2015.



                                               Casey TiUison




    PRO SE MOTION FOR AN EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW - Page 3